     Case 3:19-cv-01778-JLS-AHG Document 62 Filed 02/03/21 PageID.850 Page 1 of 22



 1
 2
 3
 4
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
11
      GOLDSTEIN et al.,                                  Case No.: 3:19-cv-1778-JLS-AHG
12                                     Plaintiffs,
                                                         ORDER GRANTING IN PART
13    v.                                                 AND DENYING IN PART
14    GENERAL MOTORS LLC,                                DEFENDANT’S MOTION TO
                                                         DISMISS PLAINTIFFS’ SECOND
15                                   Defendant.          AMENDED COMPLAINT
16
                                                         (ECF No. 55)
17
18
19          Presently before the Court is Defendant General Motors LLC’s Motion to Dismiss
20    Plaintiffs’ Second Amended Class Complaint. (“Mot.,” ECF No. 55.) Plaintiffs filed a
21    Response in Opposition to Defendant’s Motion (“Opp’n,” ECF No. 56), and Defendant
22    filed a Reply (“Reply,” ECF No. 58). The Court took this matter under submission without
23    oral argument pursuant to Civil Local Rule 7.1(d)(1). See generally ECF No. 61. For the
24    reasons stated below, the Court GRANTS IN PART and DENIES IN PART Defendant’s
25    Motion.
26                                       BACKGROUND
27          On May 13, 2020, Plaintiffs filed a Second Amended Complaint in this putative class
28    action against Defendant General Motors LLC. See generally Second Amended Complaint

                                                     1
                                                                              3:19-cv-1778-JLS-AHG
     Case 3:19-cv-01778-JLS-AHG Document 62 Filed 02/03/21 PageID.851 Page 2 of 22



 1    (“SAC,” ECF No. 49). Plaintiffs are six purchasers of new and used Cadillacs in the State
 2    of California. Id. ¶¶ 103, 111, 118, 129, 141, 153. Plaintiffs allege, among other things,
 3    purported breaches of express and implied warranties and violations of various consumer
 4    protections laws based on allegedly defective Cadillac User Experience (“CUE”)
 5    navigation and radio touch screen displays in 2013–2017 Cadillac ATS, SRX, and XTS
 6    vehicles and 2014–2017 Cadillac CTS, ELR, and Escalade vehicles (collectively, the
 7    “Class Vehicles”). See generally SAC.
 8          Plaintiffs seek to represent all persons and entities who purchased or leased a Class
 9    Vehicle equipped with Defendant’s CUE touch screen display in the state of California.
10    Id. ¶ 165. Additionally, Plaintiffs seek to represent a Consumers Legal Remedies Act
11    (“CLRA”) Sub-Class of “all members of the Class who are ‘consumers’ within the meaning
12    of California Civil Code Section 1761(d).” Id.
13          The CUE “infotainment” system is an audio/visual interface comprised of a touch
14    screen module that provides “entertainment and information delivery to drivers.” Id. ¶ 39.
15    The CUE controls the audio, phone, and climate inputs for the car and displays the rear-
16    view camera when the vehicle is in reverse. Id. ¶¶ 40–51. The CUE is made of two major
17    components: a projected capacitance touch screen and a plastic cover. Id. ¶¶ 56–58.
18          Plaintiffs allege that the CUE is defective. Id. ¶ 60. Plaintiffs allege that the “plastic
19    cover is prone to delaminating or separating from the touch screen glass” due to either
20    mechanical or thermal stress. Id. ¶¶ 60, 62. When the plastic cover separates, Plaintiffs
21    allege it causes a “spider-web-like pattern on the display” to form, which in turn prevents
22    the CUE from recognizing any touch input from a user (the “Defect”). Id. ¶ 60.
23          Plaintiffs allege that the CUE is “defectively designed” because of the placement of
24    the screws and rubberized gasket that hold the plastic cover to the frame of the CUE. Id.
25    ¶ 63. The plastic cover is anchored to the touch screen by eight screws. Id. ¶ 64. Plaintiffs
26    allege that only two screws are placed on “the bottom portion of the plastic cover, which
27    causes it to flex and move when pressure is applied.” Id. According to Plaintiffs, this
28    makes the plastic cover prone to separating from the touch screen glass. Id. ¶ 66. Plaintiffs

                                                     2
                                                                                   3:19-cv-1778-JLS-AHG
     Case 3:19-cv-01778-JLS-AHG Document 62 Filed 02/03/21 PageID.852 Page 3 of 22



 1    also allege that the rubber gasket is cut in a way that creates excessive space between the
 2    touch screen and the plastic cover, which “allows for more flexibility in the plastic cover,
 3    which leads to the spider-webbing defect.” Id. Plaintiffs further allege that the plastic
 4    cover delaminates as a result of temperature fluctuations. Id. ¶ 67. The touch screen
 5    assembly is “made up of materials with different thermal expansion coefficients.” Id. ¶ 68.
 6    Plaintiffs allege that this difference in the thermal expansion coefficient between the
 7    separate materials can “cause delamination between the plastic cover and the touch screen
 8    glass.” Id. Plaintiffs maintain that the Defect poses a safety risk and causes unsafe driving
 9    by distracting drivers and by not allowing drivers to make use of the backup camera when
10    the vehicle is in reverse. Id. ¶¶ 73–78.
11          Plaintiffs allege that Defendant “knew, or should have known, about the Defect
12    . . . .” Id. ¶ 79. In support of this allegation, Plaintiffs cite to four service bulletins and
13    service bulletin updates (“Technical Service Bulletins” or “TSBs”) that Defendant
14    allegedly issued to its dealers in the United States between December 2014 and August
15    2017. Id. ¶¶ 82–89. Plaintiffs claim that these Technical Service Bulletins demonstrated
16    that Defendant “was aware of the Defect and recognized it was covered under its
17    Warranty.” Id. ¶ 89. These TSBs stated that “[s]ome customers may report that their radio
18    screen appears bubbled, cracked, or is delaminating” and directed dealers to “replace the
19    ICS (Integrated Center Stack) by following the SI replacement procedure.” Id. ¶ 83.
20    Plaintiffs also point to various consumer complaints filed with the National Highway
21    Traffic Safety Administration (“NHTSA”) as evidence that Defendant was aware of the
22    Defect. Id. ¶ 93. Similarly, Plaintiffs allege that Defendant was aware of the Defect
23    because of complaints made “by consumers on internet forums” that Defendant allegedly
24    monitored. Id. ¶¶ 94–99. Plaintiffs argue that Defendant was aware of these complaints
25    because Defendant responded to complaints through its agents by making online postings
26    in the various internet forums. Id. Lastly, Plaintiffs allege that Defendant was aware of
27    the Defect “based on the large number of repairs performed to the CUE System’s exhibiting
28    delamination and spiderwebbing at its network of dealerships.” Id. ¶¶ 100–02.

                                                     3
                                                                                  3:19-cv-1778-JLS-AHG
     Case 3:19-cv-01778-JLS-AHG Document 62 Filed 02/03/21 PageID.853 Page 4 of 22



 1                                       LEGAL STANDARD
 2          Defendant moves to dismiss Plaintiffs’ SAC for failure to state a claim under Federal
 3    Rule of Civil Procedure 12(b)(6).
 4          Federal Rule of Civil Procedure 12(b)(6) permits a party to raise by motion the
 5    defense that the complaint “fail[s] to state a claim upon which relief can be granted,”
 6    generally referred to as a motion to dismiss. The Court evaluates whether a complaint
 7    states a cognizable legal theory and sufficient facts in light of Federal Rule of Civil
 8    Procedure 8(a), which requires a “short and plain statement of the claim showing that the
 9    pleader is entitled to relief.”     Although Rule 8 “does not require ‘detailed factual
10    allegations,’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.
11    Twombly, 550 U.S. 544, 555 (2007)), it does “require[] more than labels and conclusions,
12    and a formulaic recitation of a cause of action’s elements will not do,” Twombly, 550 U.S.
13    at 555 (alteration in original).     “Nor does a complaint suffice if it tenders ‘naked
14    assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (alteration
15    in original) (quoting Twombly, 550 U.S. at 557).
16          “To survive a motion to dismiss, a complaint must contain sufficient factual matter,
17    accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting
18    Twombly, 550 U.S. at 570); see also Fed. R. Civ. P. 12(b)(6). A claim is facially plausible
19    when the facts pled “allow[] the court to draw the reasonable inference that the defendant
20    is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at
21    556). That is not to say that the claim must be probable, but there must be “more than a
22    sheer possibility that a defendant has acted unlawfully.” Id. (citing Twombly, 550 U.S. at
23    556). The Court will grant leave to amend unless it determines that no modified contention
24    “consistent with the challenged pleading . . . [will] cure the deficiency.” DeSoto v. Yellow
25    Freight Sys., Inc., 957 F.2d 655, 658 (9th Cir. 1992) (quoting Schriber Distrib. Co. v. Serv-
26    Well Furniture Co., 806 F.2d 1393, 1401 (9th Cir. 1986)).
27          Additionally, claims sounding in fraud are subject to the heightened pleading
28    requirements of Rule 9(b) of the Federal Rules of Civil Procedure, which requires that a

                                                    4
                                                                                3:19-cv-1778-JLS-AHG
     Case 3:19-cv-01778-JLS-AHG Document 62 Filed 02/03/21 PageID.854 Page 5 of 22



 1    plaintiff alleging fraud “must state with particularity the circumstances constituting
 2    fraud.” Fed. R. Civ. P. 9(b); see Kearns v. Ford Motor Co., 567 F.3d 1120, 1124 (9th Cir.
 3    2009). To satisfy the heightened standard under Rule 9(b), the allegations must be
 4    “specific enough to give defendants notice of the particular misconduct which is alleged to
 5    constitute the fraud charged so that they can defend against the charge and not just deny
 6    that they have done anything wrong.” Semegen v. Weidner, 780 F.2d 727, 731 (9th Cir.
 7    1985). Thus, claims sounding in fraud must allege “an account of the time, place, and
 8    specific content of the false representations as well as the identities of the parties to the
 9    misrepresentations.” Swartz v. KPMG LLP, 476 F.3d 756, 764 (9th Cir. 2007) (per curiam)
10    (internal quotation marks omitted); see also Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097,
11    1106 (9th Cir. 2003) (“Averments of fraud must be accompanied by the who, what, when,
12    where, and how of the misconduct charged.” (internal quotation marks omitted)).
13            Where a motion to dismiss is granted, “leave to amend should be granted ‘unless the
14    court determines that the allegation of other facts consistent with the challenged pleading
15    could not possibly cure the deficiency.’” DeSoto v. Yellow Freight Sys., Inc., 957 F.2d
16    655, 658 (9th Cir. 1992) (quoting Schreiber Distrib. Co. v. Serv-Well Furniture Co., 806
17    F.2d 1393, 1401 (9th Cir. 1986)). In other words, where leave to amend would be futile,
18    the Court may deny leave to amend. See Desoto, 957 F.2d at 658; Schreiber, 806 F.2d at
19    1401.
20                                            ANALYSIS
21    I.      Plaintiffs’ Fraud Claims
22            Defendant argues that Plaintiffs’ CLRA, unfair competition law (“UCL”), and
23    fraudulent concealment claims should be dismissed based on multiple grounds.
24    Specifically, Defendant argues that (1) the CLRA, UCL, and fraudulent concealment
25    claims sound in fraud and fail to meet Rule 9(b)’s specificity requirements, Mot. at 7–9;
26    (2) the UCL claim is barred by adequate legal remedies, id. at 15; (3) the CLRA claim does
27    not properly allege that Defendant had exclusive knowledge of the Defect at the time of
28    sale, id. at 9–14, or a duty to disclose the Defect, id. at 14–15, and the claim is time-barred

                                                     5
                                                                                  3:19-cv-1778-JLS-AHG
     Case 3:19-cv-01778-JLS-AHG Document 62 Filed 02/03/21 PageID.855 Page 6 of 22



 1    with regard to certain Plaintiffs, id. at 15–17; and (4) the fraudulent concealment claim is
 2    barred by the economic loss doctrine, id. at 17–18.
 3          A.     Rule 9(b)’s Specificity Requirement
 4          Generally, fraud claims are subject to a heightened pleading standard that requires
 5    claims to be pleaded with particularity. Boschma v. Home Loan Ctr., Inc., 198 Cal. App.
 6    4th 230, 248 (2011) (“Fraud must be pleaded with specificity rather than with general and
 7    conclusory allegations.” (internal quotations and citation omitted)). However, because
 8    fraudulent omission alleges “a failure to act instead of an affirmative act,” various district
 9    courts in the Ninth Circuit have found that fraudulent omission claims “can succeed
10    without the same level of specificity required by a normal fraud claim.” Baggett v. Hewlett-
11    Packard Co., 582 F. Supp. 2d 1261, 1267 (C.D. Cal. 2007) (internal quotations omitted).
12    “Despite this distinction, claims sounding in fraud, even concealment or omission claims,
13    still must be pled with particularity.” Stewart v. Electrolux Home Prod., Inc., 304 F. Supp.
14    3d 894, 906 (E.D. Cal. 2018) (citing Kearns, 567 F.3d at 1127 (“[T]he contention that . . .
15    nondisclosure claims need not be pleaded with particularity is unavailing.”)). Here,
16    Plaintiffs must describe “the content of the omission and where the omitted information
17    should or could have been revealed, as well as provide representative samples of
18    advertisements, offers, or other representations that plaintiff relied on to make her purchase
19    and that failed to include the allegedly omitted information.” Marolda v. Symantec Corp.,
20    672 F. Supp. 2d 992, 1002 (N.D. Cal. 2009).
21          With these standards in mind, the Court finds that Plaintiffs have met the specificity
22    requirements of Rule 9(b). As an initial matter, Plaintiffs’ consumer fraud claims are based
23    on Defendant’s alleged failure to disclose the Defect. See, e.g., SAC ¶¶ 1–2, 6, 10, 38, 79,
24    114, 122.    Defendant mistakenly asserts that “Plaintiffs do not identify a specific
25    misrepresentation in any [of Defendant’s] materials that they relied on,” Mot. at 8, when
26    in fact Plaintiffs’ case is premised on Defendant’s failure to disclose certain information,
27    not an affirmative misrepresentation, see Opp’n at 5 (“[S]ince this is an omissions case,
28    there is no specific misrepresentation to allege.”). Plaintiffs allege that Defendant, before

                                                    6
                                                                                 3:19-cv-1778-JLS-AHG
     Case 3:19-cv-01778-JLS-AHG Document 62 Filed 02/03/21 PageID.856 Page 7 of 22



 1    the time of sale, failed to disclose “a dangerous defect to its customers who purchased or
 2    leased . . . vehicles equipped with GM’s ‘Cadillac User Experience’ touch screen display
 3    . . . ,” SAC ¶ 1, that causes the screen “to spontaneously delaminate, bubble or crack in a
 4    ‘spider-web’ formation. When this happens, the unit ceases to function properly and is
 5    rendered useless,” id. ¶ 3. Consequently, the Court finds Plaintiffs have adequately pled
 6    the content of the fraudulently omitted information.
 7          Defendant argues that Plaintiffs’ descriptions of specific materials and interactions
 8    Plaintiffs claim they relied upon in purchasing their vehicle are generic and “[P]laintiffs do
 9    not allege any details about the information they reviewed.” Mot. at 8. Because this is a
10    fraud in the omission case, the Court examines whether Plaintiffs describe “where the
11    omitted information should or could have been revealed, as well as provide representative
12    samples of advertisements, offers, or other representations . . . .” Marolda, 672 F. Supp.
13    2d at 1002.
14          The Court finds that Plaintiffs have sufficiently pled specific information channels
15    where Defendant could have disclosed the Defect but instead omitted the information.
16    Among these channels are: Defendant’s press releases, SAC ¶¶ 80–81; promotional
17    statements in news articles, id. ¶¶ 51–52; advertisements in automotive magazines, ¶ 139;
18    window Monroney Stickers, id. ¶¶ 38, 114, 122, 139, 151, 163; interactions with authorized
19    dealerships’ salespeople, id. ¶¶ 38, 105, 114, 122, 139, 151, 163; and Defendant’s own
20    website, id. ¶¶ 36, 122. See Daniel v. Ford Motor Co., 806 F.3d 1217, 1226 (9th Cir. 2015)
21    (“Plaintiffs presented evidence that they interacted with and received information from
22    sales representatives at authorized Ford dealerships prior to purchasing their Focuses. This
23    is sufficient to sustain a factual finding that Plaintiffs would have been aware of the
24    disclosure if it had been made through Ford’s authorized dealerships.”). Plaintiffs further
25    allege they relied on emails and conversations with dealership salespeople, but Defendant
26    argues that Plaintiffs do not “allege the substance of these communications or identify any
27    actual misrepresentations by [Defendant] that they relied on.” Mot. at 8 (citation omitted);
28    see, e.g., SAC ¶ 105 (“Mr. Goldstein also exchanged emails with a Fairfield Cadillac

                                                    7
                                                                                 3:19-cv-1778-JLS-AHG
     Case 3:19-cv-01778-JLS-AHG Document 62 Filed 02/03/21 PageID.857 Page 8 of 22



 1    salesperson, and reviewed an email from the Fairfield Cadillac salesperson containing
 2    detailed information about the Cadillac SRX’s price and features.”). Once again, in an
 3    omission case the Plaintiffs need not identify a specific misrepresentation, merely identify
 4    with specificity the channels of information where the omitted information could have
 5    appeared. Plaintiffs have done so here. See, e.g., Precht v. Kia Motors Am., Inc., No.
 6    SACV141148DOCMANX, 2014 WL 10988343, at *6 (C.D. Cal. Dec. 29, 2014) (finding
 7    the plaintiffs adequately plead UCL and CLRA claims under an omission theory when
 8    “[t]he FAC also alleges the channels through which Defendant disseminated information
 9    regarding its vehicles . . .”). Plaintiffs have sufficiently identified the channels Defendant
10    utilized to disseminate information about the Class Vehicles to meet Rule 9(b)’s specificity
11    requirement.
12          Accordingly, the Court DENIES Defendant’s motion to dismiss Plaintiffs’ CLRA,
13    UCL, and fraudulent concealment claims to the extent the motion is based on Plaintiffs’
14    failure to adequately plead fraud with specificity.
15          B.       UCL
16          California Business & Professions Code § 17200 prohibits acts of “unfair
17    competition,” including any “unlawful, unfair or fraudulent business act or practice” and
18    “unfair, deceptive, untrue or misleading advertising.” “Because [section 17200] is written
19    in the disjunctive, it establishes three varieties of unfair competition—acts or practices
20    which are unlawful, or unfair, or fraudulent.” Berryman v. Merit Prop. Mgmt., Inc., 152
21    Cal. App. 4th 1544, 1554 (Cal. Ct. App. 2007). “A UCL action is equitable in nature,” and
22    in a private action “[p]revailing plaintiffs are generally limited to injunctive relief and
23    restitution.” See Korea Supply Co. v. Lockheed Martin Corp., 29 Cal. 4th 1134, 1144
24    (2003).
25          Defendant argues that Plaintiffs cannot pursue equitable remedies for their UCL
26    claim because they have adequate legal remedies for damages in their CLRA and implied
27    warranty claims, and Plaintiffs’ UCL, CLRA, and implied warranty claims are based on
28    the same underlying conduct. Mot at 15. In response, Plaintiffs argue that courts in this

                                                    8
                                                                                 3:19-cv-1778-JLS-AHG
     Case 3:19-cv-01778-JLS-AHG Document 62 Filed 02/03/21 PageID.858 Page 9 of 22



 1    District have rejected Defendant’s argument that adequate legal remedies bar a UCL claim
 2    in these circumstances. Opp’n at 15 (citing Eason v. Roman Catholic Bishop of S.D., 2019
 3    WL 4934188, at *5 (S.D. Cal. Oct. 7, 2019); Wildin v. FCA US LLC, 2018 WL 3032986,
 4    at *7 (S.D. Cal. June 19, 2018)).
 5          Within the Ninth Circuit, “[d]istrict courts are split on whether a plaintiff’s claims
 6    for equitable relief should be dismissed at the pleading stage.” Safransky v. Fossil Grp.,
 7    Inc., No. 17CV1865-MMA (NLS), 2018 WL 1726620, at *14 (S.D. Cal. Apr. 9, 2018)
 8    (citing Covell v. Nine W. Holdings, Inc., No. 3:17-cv-01371-H-JLB, 2018 WL 558976, at
 9    *8 (S.D. Cal. Jan. 15, 2018)); Munning v. Gap, Inc., 238 F. Supp. 3d 1195, 1204 (N.D. Cal.
10    2017)). In the absence of controlling Ninth Circuit authority, the Court concludes that
11    Plaintiffs’ line of cases reflects the prevailing view within this District and better comports
12    with the Federal Rules of Civil Procedure. See Fed. R. Civ. P. 8(d)(3) (“A party may state
13    as many separate claims . . . as it has, regardless of consistency.”); Safransky, 2018 WL
14    1726620, at *15 (declining to dismiss claims for equitable relief at the pleading stage);
15    Covell, 2018 WL 558976, at *8 (same). Despite this, Plaintiffs have failed to allege that
16    they and members of the putative class will be irreparably harmed or denied an adequate
17    remedy at law in the absence of equitable relief. Philips v. Ford Motor Co., 726 F. App’x
18    608, 609 (9th Cir. 2018) (affirming dismissal of UCL claim for failing “to plead the
19    inadequacy of their legal remedies”). For this reason, the claim cannot survive.
20          Accordingly, the Court GRANTS Defendant’s Motion and DISMISSES Plaintiffs’
21    UCL claim for failure to adequately plead that they have no adequate remedy at law.
22          C.     CLRA
23          The CLRA prohibits “unfair methods of competition and unfair or deceptive acts or
24    practices.” Cal. Civ. Code § 1770. Plaintiffs rely on sections 1770(a)(5) and 1770(a)(7)
25    of the CLRA, which respectively prohibit “[r]epresenting that goods or services have
26    sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities which they
27    do not have” and “[r]epresenting that goods or services are of a particular standard, quality,
28    or grade, or that goods are of a particular style or model, if they are of another.”

                                                     9
                                                                                  3:19-cv-1778-JLS-AHG
     Case 3:19-cv-01778-JLS-AHG Document 62 Filed 02/03/21 PageID.859 Page 10 of 22



 1                 1.     Defendant’s Knowledge of the Defect at the Time of Sale
 2           Defendant contends that Plaintiffs do not allege plausible facts establishing that
 3    Defendant had exclusive knowledge of the Defect at the time of sale. Mot. at 9. Plaintiffs
 4    allege Defendant had knowledge of the Defect based on (1) Technical Service Bulletins
 5    Defendant issued to its dealers, and/or (2) consumer complaints made to Defendant, the
 6    NHTSA, and on third-party websites. See generally SAC ¶¶ 90–99.
 7           “[U]nder the CLRA, plaintiffs must sufficiently allege that a defendant was aware
 8    of a defect at the time of sale to survive a motion to dismiss.” Wilson v. Hewlett-Packard
 9    Co., 668 F.3d 1136, 1145 (9th Cir. 2012). For fraud-based claims, heightened pleading
10    does not apply to allegations regarding a defendant’s knowledge or state of mind. Fed. R.
11    Civ. P. 9(b) (“Malice, intent, knowledge, and other conditions of a person’s mind may be
12    alleged generally.”); see Odom v. Microsoft Corp., 486 F.3d 541, 554 (9th Cir. 2007)
13    (holding that where a plaintiff must make “a showing of the defendants’ state of mind,
14    general rather than particularized allegations are sufficient”).
15                        a.     Technical Service Bulletins
16           Defendant argues that the four TSBs that Defendant issued to its dealers between
17    December 2014 and August 2017 do not plausibly support that Defendant had pre-sale
18    knowledge of the Defect because the TSBs do not mention “safety hazards.” Mot. at 10.
19    Defendant contends that because the TSBs do not mention the responsiveness or
20    functionality of the CUE system, the TSBs “did not reference the symptom plaintiffs
21    complain about in their vehicles,” and therefore do not support finding that Defendant had
22    pre-sale knowledge of the Defect. Id. at 10–11.
23           Viewed in the light most favorable to Plaintiffs, it is plausible that Defendant was
24    aware of the Defect in the CUE system based on the TSBs. See MacDonald v. Ford Motor
25    Co., 37 F. Supp. 3d 1087, 1093 (N.D. Cal. 2014) (“One plausible inference that can be
26    drawn from the three TSBs is that Ford was generally aware of problems with the coolant
27    pump, and that despite this awareness it continued to sell vehicles containing the defective
28    part.”).

                                                    10
                                                                                3:19-cv-1778-JLS-AHG
     Case 3:19-cv-01778-JLS-AHG Document 62 Filed 02/03/21 PageID.860 Page 11 of 22



 1           The cases where TSBs did not support a finding of knowledge are distinguishable.
 2    In Mandani v. Volkswagen Group of America, Inc., for example, the “TSB noted
 3    ‘[c]lacking or knocking noises,’” but the plaintiff “claimed that his car began ‘bucking and
 4    jerking . . . .’” No. 17-CV-07287-HSG, 2019 WL 652867, at *7 (N.D. Cal. Feb. 15, 2019).
 5    The nature of the defect plaintiff asserted in Mandani was different than the problem
 6    identified in the TSB; such is not the case here. Rather, the Defect described by Plaintiffs
 7    closely matches the language of the TSBs. The TSBs stated that “[s]ome customers may
 8    report that their radio screen appears bubbled, cracked, or is delaminating,” SAC ¶ 83, and
 9    the Plaintiffs describe the Defect as causing the CUE to “spontaneously delaminate, bubble
10    or crack in a ‘spider-web’ formation,” id. ¶ 3. This near-identical recitation of the Defect
11    in the TSBs is sufficient to allege Defendant had pre-sale knowledge of the Defect.
12           Defendant argues that the TSBs were issued after Plaintiffs Uyenoyama and Wilder
13    purchased their vehicles; therefore, there is no evidence Defendant knew of the Defect at
14    the time of their purchases. Mot. at 11. Plaintiff Uyenoyama purchased a Class Vehicle
15    in September 2012, and Plaintiff Wilder purchased a Class Vehicle in 2014 without
16    identifying a purchase month. SAC ¶¶ 118, 129. The first TSB was issued in December
17    2014. Id. ¶ 83. Some courts have found TSBs issued after a plaintiff’s purchase can
18    support an inference of pre-sale knowledge. See MacDonald, 37 F. Supp. 3d at 1094
19    (finding TSBs issued five and nine months after the plaintiffs’ purchases “plausibly give
20    rise to the inference that Ford knew of the issue prior to their issuance”); Parrish v.
21    Volkswagen Grp. of Am., Inc., 463 F. Supp. 3d 1043, 1058 (C.D. Cal. 2020) (“Because a
22    manufacturer must receive complaints or data raising an issue and then must investigate
23    the issue before issuing a [technical tip (“]TT[”)] or TSB, it is reasonable to infer that
24    manufacturers know of the issue prior to the release of the TT or TSB. The Court finds a
25    five-month period between knowledge of the Defect and release of the TT to be plausible
26    at this stage.”).
27           In this case, however, the Court finds Plaintiffs have not plead sufficient facts to
28    infer that Defendant knew of the Defect at the time of Plaintiffs Uyenoyama and Wilder’s

                                                   11
                                                                                3:19-cv-1778-JLS-AHG
     Case 3:19-cv-01778-JLS-AHG Document 62 Filed 02/03/21 PageID.861 Page 12 of 22



 1    purchases. Without identifying the month of Plaintiff Wilder’s purchase, it is impossible
 2    for the Court to evaluate the proximity of his purchase to the issuance of the first TSB and
 3    determine whether there is a plausible inference Defendant knew of the Defect at that time.
 4    Plaintiff Uyenoyama purchased her vehicle more than two years before the issuance of the
 5    first TSB. The remoteness of Plaintiff Uyenoyama’s purchase does not give rise of a
 6    reasonable inference that Defendant knew of the Defect at the time of her purchase based
 7    on the TSBs.
 8                       b.     Consumer Complaints
 9          Defendant argues that the consumer complaints made to Defendant, NHTSA, and
10    on a third-party website are inadequate to establish Defendant’s knowledge of the Defect.
11    Mot. at 11–12 (citing SAC ¶¶ 8, 93, 95).
12          The earliest complaints Plaintiffs allege were filed with the NHTSA, CM “Cadillac
13    Customer Care” representatives, and general complaints on the Cadillac Owner/Enthusiast
14    Website and Forum were all from 2016. See SAC ¶¶ 93(a), 96(a), 98(a). Therefore, these
15    complaints cannot plausibly support a finding of pre-sale knowledge for Plaintiffs
16    Uyenoyama and Wilder’s purchases in September 2012 and 2014, respectively. See id.
17    ¶¶ 118, 129.
18          Plaintiffs have identified several complaints on Cadillacfourms.com from 2014. See
19    id. ¶ 95(a)–(f). Without a month of purchase for Plaintiff Wilder, it is impossible to
20    evaluate whether these complaints give rise to a reasonable inference of pre-sale
21    knowledge for Plaintiff Wilder’s claims.          Therefore, the Court finds that Plaintiffs
22    Uyenoyama and Wilder have not identified with specificity any complaints that predate
23    their purchases.
24          Accordingly, the Court GRANTS Defendant’s motion to dismiss as to Plaintiffs
25    Uyenoyama and Wilder’s CLRA claims based on an inadequate showing of pre-sale
26    knowledge and otherwise DENIES Defendant’s motion to dismiss as to the other Plaintiffs
27    on this ground, as the TSBs and consumer complaints are adequate to establish Defendant’s
28    knowledge of the Defect as to them.

                                                   12
                                                                                 3:19-cv-1778-JLS-AHG
     Case 3:19-cv-01778-JLS-AHG Document 62 Filed 02/03/21 PageID.862 Page 13 of 22



 1                 2.    Defendant’s Duty to Disclose the Defect
 2          Defendant argues that Plaintiffs do not allege facts establishing that Defendant had
 3    a duty to disclose the Defect based on its “superior knowledge” or active concealment of
 4    the Defect. Mot. at 14 (citing SAC ¶¶ 79, 222).
 5          Under the CLRA, a manufacturer cannot be found liable for failure to disclose a
 6    defect “unless such omission (1) is ‘contrary to a representation actually made by the
 7    defendant’ or (2) pertains to a ‘fact the defendant was obligated to disclose.’” Smith v.
 8    Ford Motor Co., 462 F. App’x 660, 662 (9th Cir. 2011) (quoting Daugherty v. Am. Honda
 9    Motor Co., Inc., 144 Cal. App. 4th 824, 835 (Cal. Ct. App. 2006)). A duty to disclose may
10    arise if a plaintiff alleges “physical injury or . . . safety concerns posed by the defect.”
11    Daugherty, 144 Cal. App. 4th at 836 (citing Bardin v. Daimlerchrysler Corp., 136 Cal.
12    App. 4th 1255, 1261–62 (Cal. Ct. App. 2006)). “[A] fact can give rise to a duty to disclose
13    and an actionable omission if it implicates safety concerns that a reasonable consumer
14    would find material.” Mui Ho v. Toyota Motor Corp., 931 F. Supp. 2d 987, 997 (N.D. Cal.
15    2013) (citing Falk v. General Motors Corp., 496 F. Supp. 2d 1088, 1096–97 (N.D. Cal.
16    2007); Daugherty, 144 Cal. App. 4th at 836).
17          Defendant argues that “[P]laintiffs’ thread-bare allegations of superior knowledge
18    are unsupported,” Mot. at 14, which is an argument that the Court has already addressed
19    and disposed of in Section I.C.1. Defendant goes on to argue that Plaintiffs “have not
20    alleged any facts to support an affirmative act of concealment by [Defendant]; they do not
21    identify who specifically at [Defendant] was purportedly aware of any concealed facts, the
22    source of that knowledge, or any actions [Defendant] took to conceal any facts.” Id.
23    Plaintiffs argue that Defendant actively concealed the Defect by implementing a practice
24    of “replacing a defective part with an equally defective part.” Opp’n at 14. Plaintiffs give
25    examples of Defendant replacing the CUE with an equally defective part. See, e.g., SAC
26    ¶¶ 94c (“[The CUE screen] was replaced once before when I was still under warranty and
27    now it’s happened again.”). This is sufficient to plead active concealment. See Falk, 496
28    F. Supp. 2d at 1097 (finding active concealment adequately pled when the defendant

                                                   13
                                                                                3:19-cv-1778-JLS-AHG
     Case 3:19-cv-01778-JLS-AHG Document 62 Filed 02/03/21 PageID.863 Page 14 of 22



 1    replaced broken speedometers with equally defective ones, which “suggests that [the
 2    defendant] tried to gloss over the problems . . . [by] giving the impression that any defects
 3    were unique cases.”).
 4          Additionally, Plaintiffs allege that the Defect “poses a serious safety risk to drivers,
 5    who can become dangerously distracted.” SAC ¶ 4. Plaintiffs claim the CUE display is
 6    the only method “for a driver to access and use the vehicle’s safety, navigation,
 7    communications, and entertainment features.” Id. ¶ 42. Additionally, the CUE is how a
 8    driver uses the “rear Vision Camera” when the vehicle is in reverse. Id. ¶ 50. The Court
 9    finds that Plaintiffs successfully showed that the Defect posed a genuine safety risk because
10    the CUE’s malfunctioning or failure while driving could distract the car’s driver, and
11    therefore put the car’s occupants in danger.
12          Accordingly, the Court finds that Plaintiffs have adequately alleged that Defendant
13    had a duty to disclose the Defect.
14                 3.    Timeliness
15          Defendant argues that Plaintiffs Goldstein, Sutton, Wilder, Uyenoyama, and
16    Guzman’s CLRA claims, and Plaintiffs Wilder and Uyenoyama’s UCL claims, are time-
17    barred because they did not bring their claims within the required three- and four-year
18    period after purchase. Mot. at 16; see Cal. Civ. Code § 1783 (setting a three-year statute
19    of limitations for actions under the CLRA); Cal. Bus. & Prof. Code § 17208 (setting a four-
20    year statute of limitations for actions under the UCL). Because the Court has already
21    dismissed Plaintiffs Wilder and Uyenoyama’s UCL and CLRA claims, see supra Sections
22    I.B, I.C.1, the Court will only consider the timeliness of Plaintiffs Goldstein, Sutton, and
23    Guzman’s CLRA claims. Plaintiff Goldstein purchased his vehicle in or around June 2016,
24    SAC ¶ 103, Plaintiff Sutton purchased his vehicle on or around September 6, 2016, id.
25    ¶ 111, and Plaintiff Guzman purchased his vehicle on March 31, 2016, id. ¶ 153. Plaintiffs
26    argue that the discovery rule postpones the accrual of these Plaintiffs’ CLRA claims.
27    Opp’n at 16–19.
28    ///

                                                     14
                                                                                 3:19-cv-1778-JLS-AHG
     Case 3:19-cv-01778-JLS-AHG Document 62 Filed 02/03/21 PageID.864 Page 15 of 22



 1          “In order to invoke [the delayed discovery exception] to the statute of limitations,
 2    the plaintiff must specifically plead facts which show (1) the time and manner of discovery
 3    and (2) the inability to have made earlier discovery despite reasonable diligence.” In re
 4    Conseco Ins. Co. Annuity Mktg. & Sales Practices Litig., No. C–05–04726 RMW, 2008
 5    WL 4544441, *8 (N.D. Cal. Sept. 30, 2008) (quoting Saliter v. Pierce Bros. Mortuaries,
 6    81 Cal. App. 3d 292, 296 (Ct. App. 1978)). “The delayed discovery rule is available to toll
 7    the statute of limitations under the CLRA, UCL, and FAL.” Plumlee v. Pfizer, Inc., No.
 8    13-CV-414-LHK, 2014 WL 695024, at *8 (N.D. Cal. Feb. 21, 2014). “This rule applies
 9    even where plaintiff is prosecuting a class action.” Yumul v. Smart Balance, Inc., 733 F.
10    Supp. 2d 1117, 1131 (N.D. Cal. 2010) (citing McKelvey v. Boeing N. Am., Inc., 74 Cal.
11    App. 4th 141, 160–61 (Ct. App. 1999) (applying the standard to a class action)).
12          Defendant argues that “Plaintiffs do not plead sufficient facts to invoke the discovery
13    rule.” Mot. at 16; see Garcia v. Gen. Motors LLC, No. 118CV01313LJOBAM, 2018 WL
14    6460196, at *4 (E.D. Cal. Dec. 10, 2018) (“The discovery related facts should be pleaded
15    in detail to allow the court to determine whether the fraud should have been discovered
16    sooner.” (quoting Cansino v. Bank of Am., 224 Cal. App. 4th 1462, 1472 (2014))).
17          Plaintiff Guzman alleges that “[a]t the time of purchase, [his] vehicle’s CUE
18    touchscreen did not exhibit any cracks or spider-webbing.” SAC ¶ 155. He alleges that
19    “[i]n or around January 2018, [he] first noticed spiderwebbing on the lower-right side of
20    the CUE touchscreen.” Id. ¶ 156. Similarly, Plaintiff Goldstein alleges that “[s]ince mid-
21    2018,” his CUE System was “unresponsive and . . . entirely inoperative from the screen.”
22    SAC ¶ 106. These facts are sufficiently detailed to provide Defendants notice of the time
23    at and manner in which Plaintiffs Guzman and Goldstein discovered the Defect. See In re
24    Gen. Motors LLC CP4 Fuel Pump Litig., 393 F. Supp. 3d 871, 884 (N.D. Cal. 2019)
25    (discovery rule tolled CLRA claims where “[p]laintiffs did not have reason to discover the
26    defects in their vehicles until they experienced adverse effects resulting from those
27    defects”).
28    ///

                                                   15
                                                                                3:19-cv-1778-JLS-AHG
     Case 3:19-cv-01778-JLS-AHG Document 62 Filed 02/03/21 PageID.865 Page 16 of 22



 1          Plaintiff Sutton, however, alleges he “delivered his vehicle” to a dealership for repair
 2    “[o]n or around August 2, 2019” because his “radio screen [was] not working . . . .” SAC
 3    ¶ 115. He complained that the screen “had cracked and bubbled.” Id. Plaintiff Sutton
 4    does not allege when he first experienced issues with his CUE system. Id. Without more
 5    specific facts to identify when Plaintiff Sutton first discovered the issue, his CLRA claim
 6    is time-barred. See Aberin v. Am. Honda Motor Co., 2018 WL 1473085, at *9 (N.D. Cal.
 7    Mar. 26, 2018) (finding allegations insufficient to invoke discovery rule where plaintiffs
 8    failed to allege when they discovered the defect).
 9          Based on the foregoing, the Court GRANTS Defendant’s motion to dismiss Plaintiff
10    Sutton’s CLRA claim and DENIES Defendant’s motion to dismiss Plaintiffs Guzman and
11    Goldstein’s CLRA claim.
12          D.     Fraudulent Concealment
13          The elements of a claim for fraudulent concealment are:
14                 (1) the defendant must have concealed or suppressed a material
                   fact; (2) the defendant must have been under a duty to disclose
15
                   the fact to the plaintiff; (3) the defendant must have intentionally
16                 concealed or suppressed the fact with intent to defraud the
                   plaintiff; (4) the plaintiff must have been unaware of the fact and
17
                   would have acted otherwise if he had known of the concealed or
18                 suppressed fact; and (5) as a result of the concealment or
                   suppression of the fact, the plaintiff sustained damage.
19
20    In re Ford Motor Co. DPS6 Powershift Transmission Prod. Liab. Lit., No. 17-cv-06656,
21    2019 WL 3000646, at *5 (C.D. Cal. May 22, 2019). Actual reliance is an essential element
22    for a fraudulent omission claim. Daniel, 806 F.3d at 1225 (citations omitted). Plaintiffs
23    may prove that the omission was a substantial factor in their decision by proving “that, had
24    the omitted information been disclosed, one would have been aware of it and behaved
25    differently.” Id. (citing Mirkin v. Wasserman, 858 P.2d 568, 574 (Cal. 1993)).
26          Defendant argues that the economic loss doctrine prohibits Plaintiffs from asserting
27    a claim for fraudulent concealment to recover purely economic losses for the purchase of
28    an allegedly defective product. Mot. at 17–18. Plaintiffs claim that their allegations are

                                                    16
                                                                                  3:19-cv-1778-JLS-AHG
     Case 3:19-cv-01778-JLS-AHG Document 62 Filed 02/03/21 PageID.866 Page 17 of 22



 1    based on Defendant’s “intentional misrepresentations and omissions,” and that “[t]he
 2    economic loss doctrine is inapplicable where ‘the contract was fraudulently induced.’”
 3    Opp’n at 21 (quoting Robinson Helicopter v. Dana Corp., 34 Cal. 4th 979, 989–90 (2004)).
 4          Under the economic loss doctrine, “plaintiffs may recover in tort for physical injury
 5    to person or property, but not for ‘purely economic losses that may be recovered in a
 6    contract action.’” Lusinyan v. Bank of Am., N.A., No. CV-14-9586 DMG (JCX), 2015 WL
 7    12777225, at *4 (C.D. Cal. May 26, 2015) (quoting S.F. Unified Sch. Dist. v. W.R. Grace
 8    & Co., 37 Cal. App. 4th 1318, 1327 (1995)). “California courts recognize several
 9    exceptions to the economic loss rule, including violations of certain duties independent of
10    the   parties’   contractual   duties.”      Arechiga     v.   Ford    Motor     Co.,    No.
11    SACV1701915AGDFMX, 2018 WL 5904283, at *4 (C.D. Cal. Apr. 23, 2018) (citing
12    United Guar. Mortg. Indem. Co. v. Countrywide Fin. Grp., 660 F. Supp. 2d 1123, 1180
13    (C.D. Cal. 2009)). Fraud claims based on affirmative misrepresentations may not be
14    subject to the economic loss rule. Robinson Helicopter, 34 Cal. 4th at 989–93.
15          The narrowly tailored exception to the economic loss rule articulated in Robinson
16    Helicopter does not extend to fraudulent omission claims. Id. at 993 (holding the “narrow”
17    exception to the economic loss rule is “limited to a defendant’s affirmative
18    misrepresentations on which a plaintiff relies and which expose a plaintiff to liability for
19    personal damages.” (emphasis added)). Plaintiffs have stated that this is a fraud in the
20    omission case, and therefore the exception based on intentional misrepresentations does
21    not apply. See Opp’n at 5 (“[S]ince this is an omissions case, there is no specific
22    misrepresentation to allege.”); In re Ford Motor Co. DPS6 Powershift Transmission Prod.
23    Liab. Litig., 2020 WL 5267567, at *8 n.5 (collecting cases that applied the economic loss
24    rule to fraudulent omission claims, all of which found the narrow Robinson Helicopter
25    exception inapplicable).
26          Here, Plaintiffs have not alleged affirmative misrepresentations. The economic loss
27    doctrine therefore bars Plaintiffs’ fraudulent concealment claim. Defendant’s motion is
28    GRANTED as to this claim.

                                                   17
                                                                                3:19-cv-1778-JLS-AHG
     Case 3:19-cv-01778-JLS-AHG Document 62 Filed 02/03/21 PageID.867 Page 18 of 22



 1    II.   Plaintiffs’ Implied Warranty Claims
 2          A.     Lack of Privity
 3          Defendant moves to dismiss Plaintiffs’ implied warranty claims under California
 4    Commercial Code § 2314 for failure to properly allege vertical privity between Defendant
 5    and Plaintiffs. Mot. at 18. Plaintiffs argue that California courts have recognized an
 6    exception to the privity requirement for third-party beneficiaries, and that privity is not
 7    required when a plaintiff “relies on written labels or advertisements of a manufacturer.”
 8    Opp’n at 22–23.
 9          “Under California Commercial Code section 2314 . . . a plaintiff asserting breach of
10    warranty claims must stand in vertical contractual privity with the defendant.” Clemens v.
11    DaimlerChrysler Corp., 534 F.3d 1017, 1023 (9th Cir. 2008). A buyer and seller stand in
12    privity if they are in adjoining links of the distribution chain. Osborne v. Subaru of Am.
13    Inc., 198 Cal. App. 3d 646, 656 n.6 (1988). “California district courts are split on the
14    application of the third-party beneficiary exception to the rule of privity.” Snyder v.
15    TAMKO Bldg. Prod., Inc., No. 1:15-CV-01892-TLN-KJN, 2019 WL 4747950, at *7 (E.D.
16    Cal. Sept. 30, 2019) (citations omitted). “Some courts have declined to recognize the third-
17    party beneficiary exception because Clemens did not expressly recognize it and refused to
18    create any new exceptions to privity.” Bhatt v. Mercedes-Benz USA, LLC, No. CV 16-
19    03171-TJH (RAOx), 2018 WL 5094932, at *2–*3 (C.D. Cal. Apr. 16, 2018) (citations
20    omitted). The Ninth Circuit has recognized several exceptions to this privity requirement,
21    such as when “the plaintiff relies on written labels or advertisements of a manufacturer,”
22    and certain cases involving “foodstuffs, pesticides, and pharmaceuticals, and where the end
23    user is an employee of the purchaser.” Clemens, 534 F.3d at 1017.
24          The Court previously dismissed Plaintiffs’ UCC claim for failure to properly allege
25    privity, holding that “the Ninth Circuit has made it clear that under California Commercial
26    Code § 2314 a plaintiff asserting breach of warranty claims must stand in vertical
27    contractual privity with the defendant.” Order at 20 (ECF No. 48). However, Plaintiffs
28    have now adequately pled reliance on Defendant’s advertisements and written labels such

                                                   18
                                                                                3:19-cv-1778-JLS-AHG
     Case 3:19-cv-01778-JLS-AHG Document 62 Filed 02/03/21 PageID.868 Page 19 of 22



 1    that the exceptions articulated in Clemens applies. See SAC ¶ 38. Plaintiffs allege that
 2    they received “brochures and other similar materials with important, material information
 3    regarding the vehicles from [Defendant].” Id.
 4           Accordingly, the Court DENIES Defendant’s motion to dismiss Plaintiffs’ implied
 5    warranty claims based on failure to properly allege vertical privity between Defendant and
 6    Plaintiffs.
 7           B.     Plaintiffs Uyenoyama and Wilder
 8           Next, Defendant moves to dismiss Plaintiffs Uyenoyama and Wilder’s implied
 9    warranty claims under the Song-Beverly Consumer Warranty Act and California
10    Commercial Code § 2314, arguing that they are time-barred. Mot. at 18. Plaintiffs argue
11    that they have now pled “sufficient facts for tolling under fraudulent concealment.” Opp’n
12    at 24. The Court disagrees with Plaintiffs and finds the claims time-barred as pled.
13           Song-Beverly’s statute of limitations is four years, and the discovery rule does not
14    apply to toll the statute of limitations. Mexia v. Rinker Boat Co., 95 Cal. Rptr. 3d 285,
15    291–92 (Cal. Ct. App. 2009). California Commercial Code § 2314’s statute of limitations
16    is also four years. See Cal. Com. Code § 2725.
17           Plaintiffs argue that these limitations should be tolled because Plaintiffs have
18    adequately pled fraudulent concealment. Opp’n at 24. Under the doctrine of fraudulent
19    concealment, “the defendant’s fraud in concealing a cause of action against him tolls the
20    applicable statute of limitations, but only for that period during which the claim is
21    undiscovered by plaintiff or until such time as plaintiff, by the exercise of reasonable
22    diligence, should have discovered it.” Sanchez v. South Hoover Hospital, 18 Cal. 3d 93,
23    99 (1976). The purpose of this doctrine is “to disarm a defendant who, by his own
24    deception, has caused a claim to become stale and a plaintiff dilatory.” Regents of Univ.
25    of Cal. v. Superior Court, 20 Cal. 4th 509, 533 (1999). Where a plaintiff relies on
26    fraudulent concealment to toll the statute of limitations, “the plaintiff must show (a) the
27    substantive elements of fraud, and (b) an excuse for late discovery of the facts.” Investors
28    Equity Life Holding Co. v. Schmidt, 195 Cal. App. 4th 1519, 1533 (2011). Courts have

                                                   19
                                                                                3:19-cv-1778-JLS-AHG
     Case 3:19-cv-01778-JLS-AHG Document 62 Filed 02/03/21 PageID.869 Page 20 of 22



 1    utilized the doctrine of fraudulent concealment to toll the statute of limitations for claims
 2    brought under both Song-Beverly and California Commercial Code § 2314. Roberts v.
 3    Electrolux Home Products, Inc., CV 12-1644 CAS VBKX, 2013 WL 7753579 (C.D. Cal.
 4    Mar. 4, 2013) (tolling claims under § 2314 due to fraudulent concealment); Philips v. Ford
 5    Motor Co., 14-CV-02989-LHK, 2016 WL 1745948 (N.D. Cal. May 3, 2016) (tolling
 6    claims under Song-Beverley).
 7           Here, the Court has already determined that Plaintiffs have not adequately pled the
 8    substantive elements of fraudulent concealment for Plaintiffs Uyenoyama and Wilder. See
 9    supra Section I.C.1; see also Mui Ho, 931 F. Supp. 2d at 999 (stating the elements of fraud
10    by omission and violation of the CLRA are the same). Accordingly, the Court concludes
11    that Plaintiffs have not pled sufficient facts to toll the statute of limitations and GRANTS
12    Defendant’s motion to dismiss Plaintiffs Uyenoyama and Wilder’s implied warranty
13    claims under Song-Beverly and California Commercial Code § 2314.
14    III.   Plaintiffs’ Unjust Enrichment Claim
15           Defendant argues that Plaintiff’s unjust enrichment claim is not available because
16    there is an adequate legal remedy. Mot. at 20–21. Plaintiffs counter that they “may plead,
17    at this early stage, alternative avenues of relief.” Opp’n at 25.
18           The elements of an unjust enrichment claim are: (1) receipt of a benefit, and (2)
19    unjust retention of the benefit at the expense of another. Lectrodryer v. SeoulBank, 77 Cal.
20    App. 4th 723, 726 (2000). However, “[u]njust enrichment is an equitable rather than a
21    legal claim,” and “[i]t is a basic doctrine of equity jurisprudence that courts of equity should
22    not act . . . when the moving party has an adequate remedy at law[.]” McKesson HBOC,
23    Inc. v. N.Y. State Common Retirement Fund, 339 F.3d 1087, 1091 (9th Cir. 2003); Mort v.
24    United States, 86 F.3d 890, 892 (9th Cir. 1996) (quoting Morales v. Trans World Airlines,
25    Inc., 504 U.S. 374, 381 (1992)) (alterations in original).
26           At this early stage, the Court is inclined to allow Plaintiffs to plead alternative
27    avenues for relief. See Fed. R. Civ. P. 8(d)(3) (“A party may state as many separate claims
28    . . . as it has, regardless of consistency.”); see, e.g., Colucci v. ZonePerfect Nutrition Co.,

                                                     20
                                                                                   3:19-cv-1778-JLS-AHG
     Case 3:19-cv-01778-JLS-AHG Document 62 Filed 02/03/21 PageID.870 Page 21 of 22



 1    No. 12-2907-SC, 2012 WL 6737800, at *10 (N.D. Cal. Dec. 28, 2012) (“[C]laims for
 2    restitution or unjust enrichment may survive the pleadings stage when pled as an alternative
 3    avenue of relief, though the claims, as alternatives, may not afford relief if other claims
 4    do.”). However, similar to Plaintiffs’ UCL claim, see supra Section I.B, Plaintiffs have
 5    failed to show entitlement to equitable relief. Plaintiffs do not allege that their legal claims
 6    would not provide them with an adequate remedy. See, e.g., Drake v. Toyota Motor Corp.,
 7    No. 2:20-CV-01421-SB-PLA, 2020 WL 7040125, at *14 (C.D. Cal. Nov. 23, 2020) (“[A]
 8    party does not avoid federal equitable principles merely because the equitable claim is pled
 9    in the alternative.” (citing Loo v. Toyota Motor Sales, USA, Inc., No. 8:19-cv-00750-VAP
10    (ADSx), 2020 WL 4187918, at *8 (C.D. Cal. Apr. 10, 2020))).
11          Accordingly, the Court GRANTS Defendant’s motion to dismiss Plaintiffs’ unjust
12    enrichment claim.
13                                          CONCLUSION
14          Based on the foregoing, the Court GRANTS IN PART and DENIES IN PART
15    Defendant’s Motion to Dismiss. Specifically, the Court rules as follows:
16          1.     Defendant’s motion to dismiss Plaintiffs’ UCL claim (Count 4) is
17                 GRANTED.
18          2.     Defendant’s motion to dismiss Plaintiffs’ CLRA claim (Count 1) is
19                 GRANTED as to Plaintiffs Uyenoyama, Wilder, and Sutton, and DENIED
20                 as to Plaintiffs Goldstein, Rodriguez, and Guzman.
21          3.     Defendant’s motion to dismiss Plaintiffs’ fraudulent concealment claim
22                 (Count 5) is GRANTED.
23          4.     Defendant’s motion to dismiss Plaintiffs’ implied warranty claims (Counts 2
24                 and 3) is DENIED as to Plaintiffs Goldstein, Sutton, Rodriguez, and Guzman
25                 and GRANTED as to Plaintiffs Uyenoyama and Wilder.
26          5.     Defendant’s motion to dismiss Plaintiffs’ unjust enrichment claim (Count 6)
27                 is GRANTED.
28    ///

                                                     21
                                                                                   3:19-cv-1778-JLS-AHG
     Case 3:19-cv-01778-JLS-AHG Document 62 Filed 02/03/21 PageID.871 Page 22 of 22



 1          All claims dismissed in this order are dismissed WITHOUT PREJUDICE.
 2    Plaintiffs may file an Amended Complaint within thirty (30) days of the date on which this
 3    Order is electronically docketed.
 4          IT IS SO ORDERED.
 5    Dated: February 3, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  22
                                                                              3:19-cv-1778-JLS-AHG
